DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/28/2022 with respect to the 35 U.S.C. 103 rejection over Omura (JP 2003-328158) and Omura in view of Unno (US 2018/0229476) have been fully considered but they are not persuasive. Applicant makes the following arguments: (A) Omura does not teach the claimed coating weight, (B) Omura does not teach a Fe-Ni diffusion layer and Fe-Co-Ni alloy plating, (C) Omura does not teach the purpose of controlling Ni and Co adhesion amounts, (D) Omura does not teach the alloy plating composition at the surface, (E) the manufacturing method of Omura is different from the method for making the claimed invention and therefore cannot result in the claimed invention. None of these arguments are persuasive for the following reasons:
As to (A), Applicant’s argument is not persuasive. The coating amount of Ni and Co before diffusion treatment in the plating layer is expected to be the same as the coating amount of Ni and Co in a diffusion alloy layer after the diffusion treatment. Applicant identifies no mechanism or reasoning for why it would be expected for Ni or Co to increase or decrease from a coating on the steel. Furthermore, Applicant’s own specification does not appear to recognize any distinction between coating weight before and after diffusion treatment. For example, at [0033] of the specification, it is stated that the Ni coating weight must be controlled because if it is too high, then “it becomes difficult to diffuse Fe up to the surface of the diffusion alloy plating layer”. This coating weight cannot possibly refer exclusively to coating weight after diffusion treatment. As the specification does not distinguish between coating weights before and after diffusion treatment, there does not appear to be any reason for the coating weights given in Omura to be considered any differently.
As to (B), Applicant’s argument does not appear to be supported by the evidence. Omura expressly discloses a plated steel sheet a “iron-nickel salt diffusion layer as a lower layer” and a “iron-nickel salt alloy plating layer as an upper layer…it is preferable that the iron-nickel alloy plating layer contains cobalt” (¶ 14). Thus, there is a Fe-Ni diffusion lower layer and a Fe-Ni-Co alloy plating upper layer. Additionally, in the examples of Omura, the steel sheet is first plated with nickel (see, e.g., ¶ 28) before additional plating (see, e.g., ¶ 34-36), followed by diffusion treatment (¶ 38). Applicant’s argument that “only a Fe-Co-Ni alloy plating layer is formed” therefore does not appear to be supported by the disclosure of Omura, and furthermore, a Fe-Ni diffusion layer is expected to form from the initial Ni plating.
As to (C), that Omura does not teach a purpose for controlling Ni or Co adhesion amounts is immaterial when the coating weights disclosed by Omura lie within the claimed ranges.
As to (D), Applicant presents no evidence or argument which would lead one of ordinary skill in the art to conclude that the composition at the surface of the diffusion layer is distinct from the general composition of the diffusion layer. Applicant’s argument that Omura is not concerned with the composition of the plating layer after diffusion is not accurate, as the composition disclosed at ¶ 23 of Omura expressly concerns “content of iron in the alloy layer after the [] plated layer is heat treated”.
As to (E), even conceding that the method of the present invention is distinct from the method of the prior art, this does not overcome the rejection for the presently claimed product. As Applicant has not clearly identified how the claimed product distinguishes over the prior art, the rejections are therefore maintained.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection over Tatsuo et al. (US 2014/0050971) and Tatsuo in view of Unno have been fully considered and are persuasive in view of Applicant’s arguments with respect to the composition fractions of the alloy plating. Upon further search and consideration, a new ground of rejection is entered in view of Nakano (US 2020/0321566).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (JP 2003-328158).
Regarding claim 8, Omura teaches a surface treated steel sheet for batter cases (¶ 1). The steel has a Ni-Co-Fe diffusion alloy layer on the surface of the steel (¶ 14). Omura further teaches a Ni-Fe alloy layer is arranged below a Ni-Co-Fe alloy layer (see claims 6-7). In Table 1, Omura discloses an exemplary coated steel sheet having 5.5 g/m2 Ni and 0.31 g/m2 Co, for a total of 5.81 g/m2 (Table 1, Ex. 3). Omura further teaches the alloy plating preferably contains 4.0%-70% Fe and 5%-25% Co (¶ 23), which is expected to be the case throughout the entire thickness of the plating, and the Ni-Fe alloy layer has a thickness of 0.2-3 µm (¶ 20).
Regarding claim 9, the ratio of Co to Ni in the plating of Example 3 of Table 1 is 0.056, which lies within the claimed range.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (JP 2003-328158), as applied to claims 8-9, further in view of Unno (US 2018/0229476).
Regarding claims 10-11, the limitations of claims 8-9 have been addressed above. Omura does not expressly teach an average crystal grain size of the steel sheet. Unno teaches a stainless steel foil for battery cases (¶ 4). The stainless steel foil has an average crystal grain diameter of 1-10 µm (¶ 43). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use a steel foil such as that taught by Unno in the surface-treated steel of Omura because controlling average grain diameter in steel foil for use in battery case is necessary to control press formability of the steel (Unno, ¶ 43).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2020/0321566).
Regarding claim 8, Nakano teaches a coated steel sheet comprising a Ni-Co-Fe diffusion layer (¶ 8). The diffusion layer comprises a Ni-Co-Fe diffusion layer 12 and iron-nickel diffusion layer 15 (¶ 63). The total amount of nickel in these layers is 1.0-11.3 g/m2, most preferably 1.6-7.0 g/m2 (¶ 63) and the amount of cobalt is 0.2-5.0 g/m2, most preferably 0.7-2.0 g/m2 (¶ 62), with the total amount of Ni and Co being 1.6-11.5 g/m2, most preferably 3.5-7.5 g/m2 (¶ 65).

    PNG
    media_image1.png
    392
    487
    media_image1.png
    Greyscale

Nakano also teaches the amount of Co in the Ni-Co-Fe diffusion layer is 5%-65%, most preferably 20%-30% (¶ 55) and the amount of Fe is 11%-80%, most preferably 20%-53% (¶ 56). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness as to the claimed compositions. See MPEP 2144.05 I. While Nakano does not expressly teach the thickness of the Ni-Fe alloy layer, the amount of Ni plating formed is substantially similar to that claimed, and Nakano teaches the diffusion treatment includes heating at a temperature of 500-800°C for 20-60 seconds (¶ 80), which is similar to the present diffusion treatment of heating for 715-850°C for 10-45 seconds (see Spec., ¶ 18). Given the similar processing conditions, one of ordinary skill in the art would expect a similar Ni-Fe alloy layer thickness, absent objective evidence to the contrary. See MPEP 2144.05 I.
Regarding claim 9, the ratio of Co to Ni is 0.0177 to 5.0, most preferably 0.1 to 1.25, based on the coating amounts for Co and Ni (see ¶ 62-63). This range overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2020/0321566), as applied to claims 8-9, further in view of Unno (US 2018/0229476).
Regarding claims 10-11, the limitations of claims 8-9 have been addressed above. Nakano does not expressly teach an average crystal grain size of the steel sheet. Unno teaches a stainless steel foil for battery cases (¶ 4). The stainless steel foil has an average crystal grain diameter of 1-10 µm (¶ 43). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use a steel foil such as that taught by Unno in the surface-treated steel of Nakano because controlling average grain diameter in steel foil for use in battery case is necessary to control press formability of the steel (Unno, ¶ 43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784